DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 101
Applicant's arguments filed 03/22/22 have been fully considered and are persuasive. Applicant’s argument on page 8 with respect to the practical applicant are persuasive, since the medical pump device reduces the power demands to operate. Therefore, the 101 rejection is withdrawn. 
Rejection Under 103
Applicant's arguments filed 03/22/22 have been fully considered. Applicant argues that the prior art does not teach the amended limitations, specifically, the communication network that includes one of a low power network, a public mobile network, or a public network. Additionally, the prior art does not teach the medical pump device having to be connected only when the prescription data is transmitted. In response to Applicant’s arguments, these arguments appear to be toward the amendments and are therefore moot. The Newmarker reference is used to teach these limitations. See the updated rejection for further clarification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 7 recite the limitation "the communication device" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. The dependent claims are rejected for inheriting the problems of the independent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. US 2004/0176984) in view of Szamosfalvi et al. (US 2008/0015487) in view of Chris Newmarker, “When Is Bluetooth LE Useful in Medical Devices?”, May 12, 2015, Medical Device and Diagnostic Industry.
Regarding claim 1, White discloses a system for providing care to a patient, the system comprising: (White [0002] discloses the present invention relates to an intravenous (IV) infusion pump for use in a health care facility, such as a hospital. The pump is designed to provide enhanced monitoring and record keeping of infusion pump operations and operational characteristics, such as settings, parameters, conditions or states, through a hospital information management system (HIMS)) 
a medical pump device programmable to carry out an administration operation for administering a medical fluid to a patient, (White Fig. 14 and corresponding text; [0014] discloses an IV medication infusion pump that has operation circuitry for transmitting and receiving pump signals that represent pre-selected pump operation characteristics, which is construed as the program running the pump)
the medical pump device comprising a pumping mechanism for administering the medical fluid, (White Fig. 2 and corresponding text [0014] discloses an  IV medication infusion pump for administering medication to a patient; [0026] discloses pumping device 10 pumps a medicinal fluid 17 from a container 12 to provide the fluid 17 to the patient) 
a local storage device for storing programming information, (White [0026] discloses a battery back-up system might be appropriately included within the pump for maintaining operations and/or for maintaining stored data or transmitting an alarm condition signal, transmitting pump operational information, operational log data or other data stored at the IV pump 10 [0047] Any portion or all of the current pump operation activity may be transmitted wirelessly to the HIMS or it may be stored in a pump operation log [0027] The program infusion data display 40 may include capabilities for displaying entered data and for displaying current operational data. The current operational data display includes: nurse identification and/or number display 42, a unique patient identification name and/or number display 44, a drug name or other identification display 46, a dosage display 48, a rate display 50, a running time display 52, total volume of infusion display 54, current date display 101, current time display 103, current maximum dose limit 105… The monitoring circuitry 41 also provides the entered data and the current operating data to a wireless transmitter 45 for wireless transmission to an HIMS 60 (shown schematically as a remote computer terminal) including wireless receiver unit 61, a CPU 57 and display 55 such as a CRT screen [0031] The receiver at the IV pump 10 is capable of receiving such data or instructions for entry into the IV pump controls 43)
a processor device for controlling operation of the pumping mechanism according to the programming information in said storage device, and (White [0014] discloses the HIMS includes a transceiver capable of transmitting and receiving the pump signal representing the pump operation characteristics and also includes a computer processor capable of storing and displaying the pump operation characteristics that are represented by the received wireless pump signal. In one embodiment, a data collection terminal is incorporated into the system [0027] discloses that monitoring circuitry 41 is provided connected to the pump operation circuitry 43. The monitoring circuitry 41 may provide information for the program infusion display 40 and also for wireless transmission to the HIMS 60)
a reader device for reading identification information of an identification mark of a fluid container containing medical fluid, and (White Figs. 2, 6A-B and corresponding text; [0047] discloses instructions in bar code format may be scanned into the IV pump from a bar coded IV bag, bottle, syringe or other container labeled by the pharmacist or healthcare professional and scanned with a bar code scanner connected with the IV pump [0048] discloses in FIG. 2, the pump housing 11 also carries an operationally connected bar code scanner 62)
a remote communication device being in communication connection with the medical pump device via a communication network, (White Figs. 1, 2 and corresponding text; [0014] discloses a wireless communication system where the HIMS is receiving and transmitting wireless signals to the pump; Fig. 2 shows the HIMS as being a remote communication device)
wherein the communication device is configured to transmit a prescription data set comprising programming information associated with a particular medical fluid to the medical pump device, and (White Fig. 6A-B and corresponding text; [0014] discloses sending instructions to the IV pump to administer medication to the patient [0051] discloses the pharmacist may wirelessly transmit the medical information to the HIMS. In the embodiment where the IV pump is also provided with a wireless receiver (or a transceiver), the data may be transmitted to the IV pump directly from… the HIMS… medication information and instructions)
the medical pump device is configured to receive said prescription data set and store the programming information contained in the prescription data set in said storage device, (White Fig. 6A-B and corresponding text; [0014] discloses receiving and storing information from the HIMS [0051] discloses the IV pump is able to wirelessly receive the medication information)
wherein the processor device of the medical pump device is configured to load the stored programming information associated with the particular medical fluid from the storage device to carry out an administration operation if identification information read by the reader device relates to the particular medical fluid. (White Fig. 6A-B and corresponding text; [0051] discloses downloading medication instructions before initiating the infusion [0014] discloses the HIMS includes a transceiver capable of transmitting and receiving the pump signal representing the pump operation characteristics and also includes a computer processor capable of storing and displaying the pump operation characteristics that are represented by the received wireless pump signal. In one embodiment, a data collection terminal is incorporated into the system. The data collection terminal includes a transceiver capable of transmitting and receiving the pump signal representing the pump operation characteristics and the HIMS signal representing instructional data to the IV pump)
White does not appear to disclose the homecare setting. However, Szamosfalvi teaches it is old and well-known in the art of healthcare data processing to:
homecare (Szamosfalvi [0260], [0263] teach a pump that can be used in the patient’s home)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify White to incorporate the pump in a homecare setting as taught by Szamosfalvi in order to help to provide treatment at home to try and minimize sleep disruption during treatments. See Szamosfalvi [0485].
White-Szamosfalvi does not appear to explicitly teach the communication network comprising one of (i) a low power wide area network, (ii) a public mobile communication network, and (iii) a public communication network; the medical pump device being required to be connected to the communication network only when the prescription data is transmitted. However, Newmarker teaches it is old and well-known in the art of low energy communications to have:
the communication network comprising one of (i) a low power wide area network, (ii) a public mobile communication network, and (iii) a public communication network; (Newmarker pg. 1 teaches Bluetooth LE is low energy protocol for medical device communications that offers connectivity to send data {construed as low power wide area network})
the medical pump device being required to be connected to the communication network only when the prescription data is transmitted (Newmarker pg. 2 teaches the medical device being connected at intervals when an action needs to happen, such as sending data; pg. 3 teaches the medical device uses the Bluetooth low energy for the transmission of information related to the dosing of medication {construed as only connecting the device using the Bluetooth low energy during the intervals to send the information; the medical pump device being taught above})
Therefore, it would have been obvious to one of ordinary skill in the art of low energy communications, before the effective filing date of the claimed invention, to modify White-Szamosfalvi to incorporate a low power network and only connecting the medical device when the data is needing to be sent as taught by Newmarker in order to save energy by sending small data packages at intervals and it also allows for smaller medical devices to be used for patients. (See Newmarker pg. 1-2). 
Regarding claim 2, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the communication device is configured to transmit the prescription data set to the medical pump device in a push message (White [0051] discloses the IV pump is also provided with a wireless receiver (or a transceiver), the data may be transmitted to the IV pump directly from the doctor, the pharmacist, the HIMS or from the nurse's handheld communication unit).
Regarding claim 3, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the programming information comprises at least one of information relating to a delivery mode, a dose rate, an administration volume, and a maximum dose. (White [0027] disclose the current operational data display includes: nurse identification and/or number display 42, a unique patient identification name and/or number display 44, a drug name or other identification display 46, a dosage display 48, a rate display 50, a running time display 52, total volume of infusion display 54, current date display 101, current time display 103, current maximum dose limit 105, current minimum dose limit 107, current maximum rate 109, current minimum rate 111, current minimum volume to be infused 113, current maximum volume to be infused 115, patient weight 117 and patient height 119).
Regarding claim 4, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the identification mark is a barcode or an RFID tag. (White [0049] discloses the container 12 is provided with a bar code label 66). 
Regarding claim 5, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the processor device is configured to start an administration operation according to the loaded programming information upon confirmation by a user. (White [0051] discloses the nurse validates the input data as it is displayed at the pump before initiating the infusion).
Regarding claim 6, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the reader device is embedded in a housing of the medical pump device. (White Fig. 2 element 62 and corresponding text; [0051] discloses scan the infusion information into the pump where a bar code scanner is available
Regarding claim 7, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses wherein the medical pump device is located at a remote location from the communication device. (White Fig. 2 and corresponding text [0014] discloses a wireless communication system where the HIMS is receiving and transmitting wireless signals with the pump, which is remote from the location of the pump).
Regarding claim 8, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 9, White-Szamosfalvi-Newmarker teaches the system according to claim 1, and White further discloses:
wherein the reader device of the medical pump device is configured to read, from an identification mark of another fluid container, information relating to a prescription data set comprising programming information associated with a medical fluid contained in the another fluid container, (White Figs. 2, 6A-B and corresponding text; [0049] discloses The container 12 is provided with a bar code label 66 and may also include a human readable printed infusion data label 68 corresponding to prescribed drug, dosage, rates, limits, and patient information…. then the bar code label 66 of the medication container 12 can also be scanned. The pharmacist, who prepares the medication 17, places the bar code label on the medication container 12. The infusion information may include the unique patient identification field 72, the drug name or identification 74, a dosage 76, a rate 78 and other infusion information 80 [0051] discloses scan the infusion information into the pump where a bar code scanner is available {it would be obvious to do this for another container of medication})
wherein the processor  device of the medical pump device is configured to load the programming information associated with the medical fluid in the another fluid container to carry out an administration operation (White Fig. 6A-B and corresponding text; [0051] discloses downloading medication instructions before initiating the infusion [0014] discloses the HIMS includes a transceiver capable of transmitting and receiving the pump signal representing the pump operation characteristics and also includes a computer processor capable of storing and displaying the pump operation characteristics that are represented by the received wireless pump signal. In one embodiment, a data collection terminal is incorporated into the system. The data collection terminal includes a transceiver capable of transmitting and receiving the pump signal representing the pump operation characteristics and the HIMS signal representing instructional data to the IV pump).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686